NUMBER 13-19-00359-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

FELICIANO FLORES AVALOS JR.,                                                 Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 370th District Court
                          of Hidalgo County, Texas.


                                       ORDER
    Before Chief Justice Contreras and Justices Hinojosa and Silva
                          Order Per Curiam

      The reporter’s record in this cause was filed on October 31, 2019. Upon

examination of the record, this Court observes that copies of the State’s Exhibits Nos. 1A,

3A, 38A, 43A, and 47A are not included therein. The exhibits comprise DVD video

recordings and a CD audio recording offered as evidence at the guilt-innocence phase of

trial in trial court cause number CR-2566-18-G. Avalos argues on appeal that the
evidence is insufficient. Thus, the exhibits are required by rule to be included in the

reporter’s record and are necessary to the appeal’s resolution. See TEX. R. APP. P.

34.6(c)(5).

       When a relevant item has been omitted from the reporter’s record, the appellate

court may by letter direct the official court reporter to prepare, certify, and file in the

appellate court a supplemental reporter’s record containing the omitted items. TEX. R.

APP. P. 34.6(d). Accordingly, we hereby ORDER the Official Court Reporter of the 370th

District Court of Hidalgo County to prepare a supplemental reporter’s record to include

State’s trial exhibits Nos. 1A, 3A, 38A, 43A, and 47A in trial court cause number CR-

2566-18-G, or true and accurate copies thereof. The supplemental reporter’s record shall

be filed with the Clerk of this Court within ten days from the date of this order.

       IT IS SO ORDERED.

                                                                        PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
7th day of January, 2021.




                                              2